United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                           Nos. 00-4006 and 01-2779
                                 ___________
International Brotherhood of           *
Electrical Workers, Local Union        *
No. 545,                               *
                                       *
             Appellee,                 * Appeals from the United States
                                       * District Court for the Western
       v.                              * District of Missouri
                                       *
Hope Electrical Corporation,           *
                                       *
             Appellant.                *

                                  ___________

                           Submitted: April 17, 2002
                               Filed: June 7, 2002
                                ___________

Before BOWMAN, RILEY, and MELLOY, Circuit Judges.
                           ___________

MELLOY, Circuit Judge.

      This matter concerns a labor contract dispute between the International
Brotherhood of Electrical Workers, Local Union 545 (Local 545) and Hope Electrical
Corporation (Hope). Hope has filed two appeals from the district court's1 denial of
three separate motions for relief under Federal Rule of Civil Procedure 60(b) and
from the district court's order holding Hope in contempt. The appealed orders all
relate to an underlying, May 30, 2000, order to enforce two separate labor arbitration
awards against Hope (May 30th Order). Hope refused to participate in one of the two
underlying arbitration proceedings, failed to appeal the underlying May 30th Order,
refused to comply with the May 30th Order, and refuted the validity of the district
court's actions in pleadings before the National Labor Relations Board (Board).
Because the district court did not abuse its discretion when it denied Hope's Rule
60(b) motions and entered the contempt order, the district court is affirmed.

                                          I

       In 1996, members of Local 545 applied for employment with Hope. After
Hope denied positions to these members, Local 545 filed an unfair labor practices
claim before the Board. This claim led to a settlement in the summer of 1997 in
which Hope authorized the St. Joseph Division-Kansas City Chapter of the National
Electric Contractor's Association (NECA)2 to serve as Hope's representative regarding
current and future inside labor agreements with Local 545. The settlement also
required Hope to comply with the first inside agreement, which NECA had already
negotiated and which was effective through May 31, 1999.

      The first inside agreement required Hope to pay wages according to a
negotiated scale, hire new workers exclusively through Local 545's hiring hall, and
categorize workers and their respective duties according to an apprenticeship and


      1
      The Honorable Scott O. Wright, United States District Judge for the
Western District of Missouri.
      2
       NECA is an association that represents electrical contractors and negotiates
collective bargaining agreements on their behalf.

                                          2
work distribution regime. The first inside agreement contained an interest arbitration
clause. "An interest arbitration clause is one in which the parties agree to arbitrate
disputes over the terms of a new collective bargaining agreement in the event of a
deadlock." Sheet Metal Workers' Int'l Ass'n, Local 14 v. Aldrich Air Conditioning,
717 F.2d 456 (8th Cir. 1983). Hope became bound under the first inside agreement
without its workers first having had an opportunity to elect or reject Local 545 as
their bargaining unit representative. As such, the first inside agreement was a "pre-
hire, construction industry agreement" sanctioned by section 8(f) of the Labor
Management Relations Act (LMRA). 29 U.S.C. § 158(f). Section 8(f) agreements
and the interest arbitration clauses contained therein generally are enforceable against
employers notwithstanding the failure of the signatory union to obtain majority
approval among eligible workers. Local Union 257, I.B.E.W., AFL-CIO v. Sebastian
Elec., 121 F.3d 1180, 1185 (8th Cir. 1997).3

       After Hope became bound by the first inside agreement, Hope's workers sought
an election regarding Local 545 representation. Local 545 and Hope both instituted
unfair labor actions before the Board, a practice that may invoke that body's blocking
charge policy. Under the Board's blocking charge policy, Board-monitored elections
may be suspended pending resolution of outstanding unfair labor claims. See Briggs
Plumbingware, Inc. v. N.L.R.B., 877 F.2d 1282, 1289-90 (6th Cir. 1989); Bishop v.


      3
       Until the expiration of such an agreement, the signatory union is entitled to
a presumption of majority status. Sebastian Elec., 121 F.3d at 1185. Further,
inside arbitration clauses may survive termination, and employers and eligible
workers may be subject to the imposition of at least one undesired "successor"
agreement through inside arbitration. Id. at 1182. As a protection for employers
and employees against the perpetuation of such agreements and the unwanted
imposition of multiple generations of successor agreements, this Court has
determined that inside arbitration clauses are not enforceable "to perpetuate the
inclusion of the [inside arbitration] clause in successive bargaining agreements."
Aldrich Air Conditioning, 717 F.2d at 458 (citing N.L.R.B. v. Columbus Printing
Pressmen & Assistants' Union No. 252, 543 F.2d 1169, 1170 (5th Cir. 1976)).

                                           3
N.L.R.B., 502 F.2d 1024, 1029 (5th Cir. 1974). Hope now argues that Local 545 has
abused the blocking charge policy as a "union tactic" to delay decertification. Local
545 argues that the blocking charge policy has worked as intended to prevent a
decertification vote from occurring when Hope had "stacked the deck" against a
successful union vote through refusal to hire exclusively from Local 545.

      On February 8, 1999, a Joint Labor-Management Committee (Committee)
comprising three representatives for Hope and three representatives for Local 545 met
to consider various grievances that Local 545 had filed against Hope. On April 15,
1999, the Committee ordered Hope to terminate a certain worker or conform his
employment status to that of "journeyman wireman" (as that classification was
defined in the first inside agreement), to permit Local 545 to audit Hope’s payroll
records to assess compliance with the wage scale, and to terminate two specific
employees whom Hope had hired in violation of the exclusive Local 545 hiring hall
provisions.

       On February 11, 1999, after the Committee met, but before it ruled, Hope
provided Local 545 with timely notice of an intent to terminate the first inside
agreement upon its expiration.4 Local 545 subsequently and unilaterally instituted
inside arbitration before the Council on Industrial Relations (CIR), as authorized by
the first inside agreement. Hope refused to participate in the inside arbitration. On
May 18, 1999, while the first inside agreement was still in effect, the CIR issued its
ruling directing Local 545 and Hope to sign and implement a successor agreement,
the second inside agreement. A copy of this agreement, imposed upon Hope by the


      4
        A party to a section 8(f) agreement cannot unilaterally terminate the
agreement other than upon expiration of the term of the agreement. Sebastian
Elec., 121 F.3d at 1185. The ability to terminate a section 8(f) agreement upon
expiration of its term may be limited contractually. Inside arbitration is one type
of contractual limitation upon a party's ability to unilaterally terminate a section
8(f) agreement.

                                          4
CIR, was attached to the CIR's arbitration ruling. In accordance with this Court's
prior decision in Aldrich Air Conditioning, 717 F.2d at 458-59, the second inside
agreement did not include an interest arbitration provision. Id. As such, Hope will
not be forced to enter a third generation inside agreement and the current dispute
involves only the first and second inside agreements.

        Throughout the balance of 1999 and into the year 2000, Hope failed to comply
with either arbitration ruling. Hope did not seek to vacate either ruling. Eventually,
Local 545 brought suit under section 301 of the LMRA, 29 U.S.C. § 185, to enforce
both arbitration rulings. In the May 30th Order, the district court ordered Hope to
comply with both arbitration rulings in all respects. Hope failed to appeal the May
30th Order. Local 545 sought and obtained rulings from the district court on July 7
and 14, 2000, ordering enforcement of the May 30th Order. On August 29, 2000,
Hope finally signed the second inside agreement, but subsequently failed to comply
in all respects with the second inside agreement or with the May 30th Order.

       Due to Hope's continued non-compliance, Local 545 filed a series of requests
to have the district court hold Hope in contempt. In the third such motion, Local 545
attached a copy of charges filed by Hope before the Board on November 14, 2000.
In these November 14, 2000 charges – filed nearly 6 months after entry of the May
30th Order and nearly 18 months after the arbitration rulings – Hope refuted the
validity of the arbitrators' and district court's actions.5 On November 22, 2000, in

      5
       Hope's charges before the Board characterized the following actions by
Local 545 as unfair labor practices:

      ...
      (c)    Filing lawsuits in Federal Court against Hope attempting to
             enforce an illegal arbitration award by the CIR; . . .
      (i)    Having a Federal Judge order Hope to submit to an audit of its
             payroll records for a period not covered by Hope's Contract
             with the Union; . . .

                                          5
response to Local 545's third request to hold Hope in contempt, the district court
entered an order holding Hope in contempt and assessing a fine at $1000/day until
such time that Hope complied with the requirements of the contempt order. The
district court’s contempt order was directed towards Hope and also towards Lloyd W.
Hope as an individual. Lloyd W. Hope did not appeal the contempt order in his
individual capacity.

       Hope filed a second6 motion for relief under Rule 60(b) on November 16, 2000,
in which Hope argued that the May 30th Order was flawed due to the lack of majority
approval for Local 545 representation and due to the ongoing blocking of monitored
elections. In an order dated November 27, 2000, the district court denied Hope’s
second motion for relief. The appeals in Case No. 00-4006 are from the district
court's November 22 and 27, 2000 orders.

       On March 14 and May 17, 2001, respectively, Hope filed its third and fourth
Rule 60(b) motions for relief from the May 30th Order. The third Rule 60(b) motion
alleged that “new evidence” warranted relief from the May 30th Order. The alleged
new evidence was the discovery by Hope that, on January 8, 2001, the International
President of the International Brotherhood of Electrical Workers had only partially
approved the second inside agreement that Hope had signed on August 29, 2000. By
letter dated March 20, 2001, the International President rescinded his earlier
objections and approved the second inside agreement in whole. Hope’s fourth Rule
60(b) motion alleged errors at law underlying the May 30th Order based on the

      (k)      Filing a Court action to have a Federal Judge order Hope to
               sign an illegal 8(f) contract; . . .
      (s)      Attempting to have Hope held in contempt of Court for not
               signing the 8(f) contract as ordered by the CIR;
      (t)      Attempting to have Lloyd W. Hope held in contempt of Court
               for not signing the 8(f) contract as ordered by the CIR . . .
      6
          Hope's first Rule 60(b) motion is not presently before this Court.

                                            6
district court’s failure to apply the Federal Arbitration Act (FAA), 9 U.S.C. § 1, et
seq. (FAA), in the underlying enforcement action under section 301 of the LMRA.
Hope asserted that the Supreme Court's decision in Circuit City Store, Inc. v. Adams,
532 U.S. 105 (2001), required retroactive application of the FAA to the present labor
contract dispute. Hope did not allege that it had ever attempted to vacate the
arbitration ruling or that either party had requested the district court to apply the FAA
in the context of the proceedings under section 301 of the LMRA. Hope merely
alleged in its motion for relief that the district court had borrowed a 90 day statute of
limitations from Missouri law for vacating an arbitration award, and that the FAA
would have provided up to one year for a vacation action. Hope did not assert any
additional arguments to the district court to explain how application of the FAA
might have altered the outcome of the proceedings.

       On June 22, 2001, the district court denied Hope’s third and fourth Rule 60(b)
motions. The June 22nd order is the basis for the appeals in Case No. 01-2779. The
district court found that approval of the second inside agreement in whole by the
International President mooted Hope’s third Rule 60(b) motion. The district court
also found that the distinction urged by Hope regarding the FAA failed because the
FAA would have required Hope to challenge the arbitration rulings within 90 days.

                                           II

       This Court reviews the district court’s denial of Hope’s Rule 60(b) motions for
abuse of discretion. Arnold v. Wood, 238 F.3d 992, 998 (8th Cir. 2001). Reversal
of a district court’s denial of a Rule 60(b) motion is rare because Rule 60(b)
authorizes relief in only the most exceptional of cases. Jones v. United States, 255
F.3d 507, 511 (8th Cir. 2001) (citing General Elec. Co. v. Lehnen, 974 F.2d 66, 67
(8th Cir. 1992)). This Court does not review the underlying May 30th Order. Rather,
this appeal from the denial of a Rule 60(b) motion presents only limited issues for
review. Arnold, 238 F.3d at 998 (“Because Rule 60(b) cannot substitute for an

                                           7
appeal, an appeal from the denial of a Rule 60(b) motion does not present the
underlying judgment for [appellate] review.” (citing Sanders v. Clemco Indus., 862
F.2d 161, 169-70 & n.16 (8th Cir. 1988))).

      Similarly, review of the district court’s order holding Hope in civil contempt7
and assessing monetary sanctions is for abuse of discretion. Wright v. Nichols, 80
F.3d 1248, 1250 (8th Cir. 1996). As this Court has stated:

      ‘The contempt power is a most potent weapon, and therefore it must be
      carefully and precisely employed.’ Mahers v. Hedgepeth, 32 F.3d 1273,
      1275 (8th Cir. 1994). Thus, although we review both the grant and
      denial of a contempt order for abuse of discretion, see Wright v.
      Nichols, 80 F.3d 1248, 1250 (8th Cir. 1996) (reviewing criminal
      contempt order); Wycoff v. Hedgepeth, 34 F.3d 614, 616 (8th Cir. 1994)
      (reviewing denial of contempt), we review an order of contempt more
      searchingly, see Mahers, 32 F.3d at 1275.

Independent Fed'n of Flight Attendants v. Cooper, 134 F.3d 917, 920 (8th Cir. 1998).
Nevertheless, in this “searching” review for abuse of discretion, this Court need not
hesitate to affirm a contempt order where a party has appropriated for its own
wielding the power to determine the validity of court orders.

      One of the overarching goals of a court’s contempt power is to ensure
      that litigants do not anoint themselves with the power to adjudge the
      validity of orders to which they are subject. The Supreme Court has
      observed that, without the contempt power, ‘what the Constitution now


      7
        Hope argues that, because the monetary sanction was to be paid to the court
and not for the benefit of the Union, the district court actually held Hope in
criminal contempt. Hope’s argument fails to present the entire distinction which
further classifies as civil a contempt order that is intended to coerce the party to
comply with the court’s orders. Hubbard v. Fleet Mortg. Co., 810 F.2d 778, 781-
82 (8th Cir. 1987).

                                         8
      fittingly calls the judicial power of the United States would be a mere
      mockery.'

Chicago Truck Drivers v. Brotherhood Labor Leasing, 207 F.3d 500, 504 (8th Cir.
2000) (citing United States v. United Mine Workers, 330 U.S. 258, 290 n.56 (1947)).

                                          III

       In Hope's second motion for relief under Rule 60(b), Hope does not assert any
new evidence as required under Rule 60(b)(2). Rather, Hope relies on Rule 60(b)(6)
and the general "exceptional circumstances" requirement contained therein. As an
exceptional circumstance, Hope alleges that Local 545 abused district court and
Board processes by simultaneously blocking the workers' vote concerning Local 545
representation and by pursuing contract remedies in arbitration and in court. Hope
alleges that the circumstances of this case are exceptional because, if an election were
to take place, Hope believes that its workers would reject Local 545.

       These arguments were available to Hope during the time for appeal of the May
30th Order. The record is clear that Hope has been protesting Local 545's invocation
of the Board's blocking charge policy and the lack of a workers' vote since at least
1997 – years prior to the May 30th Order. Hope knew at the time for appeal that
Local 545 had failed to demonstrate majority support for representation among
Hope’s workers. Hope alleges nothing more than these previously known facts in
support of its argument that “exceptional circumstances” exist to warrant relief under
Rule 60(b). Therefore, in Hope's second motion for relief, Hope attempts to use Rule
60(b) as an impermissible substitute for a timely appeal. Sanders, 862 F.2d at 169
("To prevent its use as a substitute for a timely appeal on the underlying merits, a
Rule 60(b) motion must be made within thirty days of the judgment if the alleged
error could have been corrected by appeal of that judgment.") (citations omitted).



                                           9
Because Rule 60(b) cannot be used in this manner, the district court's denial of Hope's
second Rule 60(b) motion was not an abuse of discretion.

                                          IV

       Hope's third Rule 60(b) motion, the March 14, 2001 motion, is the only one of
Hope's Rule 60(b) motions that arguably rests on "new evidence." This is the motion
in which Hope alleged as “new evidence” the discovery of Local 545's initial failure
to secure wholesale approval for the second inside agreement from its International
President. Local 545 countered this "new evidence" before the district court by
submitting a later, wholesale approval of the entire second inside agreement by the
International President. Hope failed to present to the district court any basis for
rejecting the eventual approval of the entire second inside agreement. Further, Hope
failed to file any response, as permitted by local rules, after Local 545 provided Hope
with notice of the International President's approval. As a result, the district court
dismissed Hope's motion as moot in light of the later, wholesale approval of the
second inside agreement. This Court does not hear arguments raised for the first time
on appeal. Terry B. v. Gilkey, 229 F.3d 680, 682 (8th Cir. 2000). Accordingly, this
Court has no basis on which to conclude that the district court abused its discretion
when it denied Hope's third Rule 60(b) motion.8




      8
       Hope has challenged the validity of the second inside agreement in
proceedings before the Board and the district court. There is also pending another
appeal by Hope challenging a district court order dealing with the validity of the
second agreement. That appeal is not presently before the Court. This Court is
not deciding whether Hope has any other grounds to challenge the second
agreement. We are only deciding the district court did not abuse its discretion in
denying a Rule 60(b) motion.

                                          10
                                          V

      The district court did not abuse its discretion by denying Hope's April 17, 2001
fourth Rule 60(b) motion for relief. Therein Hope argued that, because Circuit City
Stores v. Adams, 532 U.S. 105 (2001) mandates the application of the FAA to all
non-transportation worker employment contracts, Circuit City Stores also mandates
retroactive application of the FAA in the present labor contract enforcement action
under section 301 of the LMRA. This Court need not consider the applicability of
Circuit City Stores to the present labor contract enforcement action because, even if
this Court were to extend Circuit City Stores as requested by Hope, the district court
correctly determined that the FAA would not have required a different result in this
case.

       In Circuit City Stores, the Supreme Court endorsed the view of a majority of
the circuits by holding that the FAA applies to employment contracts. Id. at 119. In
so holding, the Supreme Court determined that the FAA's exclusion of "contracts of
employment of seamen, railroad employees, or any other class of workers engaged
in foreign or interstate commerce" applied only to the employment contracts of
transportation workers. Id. (interpreting 9 U.S.C. § 1). Relying on Circuit City
Stores, Hope incorrectly asserts that the FAA would have afforded up to one year to
vacate arbitration awards in the present case. In fact, the FAA would have required
Hope to move to vacate the Committee and CIR awards within three months of their
entry. 9 U.S.C. § 12 ("Notice of a motion to vacate, modify, or correct an award must
be served upon the adverse party or his attorney within three months after the award
is filed or delivered"). The limitation period relied upon by Hope, 9 U.S.C. § 9,
provides a one year limitations period for actions to confirm arbitration awards.
Other arguments advanced by Hope on appeal regarding benefits that might have
flowed from the FAA were not advanced before the district court and need not be
considered here. As noted above, this Court does not hear arguments raised for the



                                         11
first time on appeal. Terry B., 229 F.3d at 682. Accordingly, the district court's
denial of Hope's April 17, 2000 motion for relief was not an abuse of discretion.



                                           VI

        Hope consistently maintained before the district court that this case involves
bargaining unit representational issues, that any breach of contract issues are
secondary, and that all contract disputes must await disposition pending Board
resolution of the representational dispute. Based on the strength of its convictions
concerning the proper order for resolving the representational and contract disputes,
and based on its opinion that Local 545 was perpetuating an unfair labor practice by
blocking elections while seeking the imposition of a renewal inside agreement, Hope
took the position that it did not need to comply with the arbitration rulings, the May
30th Order, or the district court's subsequent, July 14, 2000, order enforcing the May
30th Order. In short, Hope attempted to appropriate for itself the power to adjudge
the validity of the arbitrators' and district court's orders. Hope further sought to drape
its actions with the authority of the Board, notwithstanding the fact that the Board
does not enjoy exclusive jurisdiction, and that the Board is powerless to stay
enforcement of the district court's orders. See William E. Arnold Co. v. Carpenters
Dist. Council, 417 U.S. 12, 16 (1974) (stating that "the Board's authority is not
exclusive and does not destroy the jurisdiction of the courts in suits under 301")
(citation omitted); see also, Local Union No. 884, United Rubber Workers v.
Bridgestone/Firestone, Inc., 61 F.3d 1347, 1356 (8th Cir. 1995) ("[W]here a party's
conduct gives rise to both a charge of an unfair labor practice and a claimed breach
of collective bargaining agreement, the NLRB and the district court share 'concurrent
jurisdiction.'") (citation omitted). Simply put, Hope was dissatisfied with the district
court's conclusions and elected not to respect the authority of the district court. As
a general matter, when a litigant refuses to respect the authority of the court, it is not



                                           12
an abuse of discretion for the court to hold the litigant in contempt and impose a
sanction to coerce compliance.

       Hope now argues as a basis for relief that the requirements for compliance
stated in the CIR's arbitration ruling and the subsequent May 30th Order were too
vague to be capable of supporting a contempt order. Hope correctly notes that
contempt orders must be based upon a party's failure to comply with a clear and
specific underlying order, and that the contempt order must specifically identify those
actions necessary to bring a contemnor into compliance. See International
Longshoremen's Ass'n, Local 1291 v. Philadelphia Marine Trade Ass'n, 389 U.S. 64,
74-75 (1967). Hope provided this Court with a copy of the contempt order, a copy
of the second inside agreement, an excerpt of the CIR ruling, and none of the text of
the Committee ruling. It is clear from the record that the Committee ruling was
detailed and specific, mandating action by Hope regarding specific employees. It is
also clear from the record that the second inside agreement was not an ambiguous
agreement, but rather contained clear requirements. It cannot reasonably be argued
that the contempt order was in any way unclear. The underlying arbitration awards
and the May 30th Order included clear statements of what the district court required
– take specific actions regarding specific employees and execute and abide by the
attached contract. Similarly, the contempt order mandated specific future action that
would allow the district court and Local 545 to police compliance with the second
inside agreement.9



      9
       The contempt order required Hope to hire no new employees to perform
bargaining unit work except pursuant to the exclusive hiring hall provisions, to
pay wages according to the agreement's wage scales retroactive to the date of the
May 30th Order, to submit fringe benefit reports and contributions pursuant to the
agreement, to remit weekly reports identifying the employees performing work,
the wage rate paid and the hours worked, and to file weekly affidavits stating that
fringe benefit contributions had been submitted to the necessary funds.

                                          13
       Hope relies on Philadelphia Marine Trade Ass'n, 389 U.S. at 74-75, for the
proposition that a district court order and subsequent contempt citation cannot be
enforced if such orders do not state with sufficient specificity the acts required or
prohibited. In that case, unlike the present case, the underlying order mandated
enforcement of an arbitration award which contained no operative commands capable
of enforcement. See Id. ("But that award contains only an abstract conclusion of law,
not an operative command capable of 'enforcement'".). If the underlying arbitration
awards in the present case had contained no operative commands, contained only
abstract legal conclusions, or compelled no action, Hope's arguments would compel
reversal. However, this Court can find no lack of clarity within the contempt order
or the underlying orders sought to be enforced. Accordingly, after conducting a
"searching" review of the record, we find that the district court did not abuse its
discretion when it entered its contempt order against Hope.

      The judgments of the district court are affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         14